The act should be so construed as most effectually (298) to suppress the vice of gaming, which is the present of every misfortune; and the best way to do this is to give no action to the plaintiff in such a case; for, knowing that he will not be relieved, he will take care not to engage in gambling.
Verdict for defendant.
QUERE: Is not the principle of this act to take care of those who have not prudence enough to take care of themselves? If so, it is against its principle to say, let men take care of themselves.
NOTE. — See Mooring v. Stanton, 1 N.C. 52, and the cases referred to in the note to that case. *Page 268